Citation Nr: 0606756	
Decision Date: 03/09/06    Archive Date: 03/23/06

DOCKET NO.  00-09 291	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
residuals of lung cancer, status-post right lobectomy for the 
period from July 1, 1999 to March 25, 2003.

2.  Entitlement to an evaluation in excess of 30 percent for 
residuals of lung cancer, status-post right lobectomy for the 
period beginning on March 26, 2003.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

S. B. Mays, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1966 to 
February 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1999 rating decision of the 
New York Regional Office (RO) of the Department of Veterans 
Affairs (VA), which reduced the veteran's evaluation for 
service-connected residuals of lung cancer from 100 percent 
to 10 percent, effective from July 1, 1999.  The veteran 
expressed disagreement with the 10 percent evaluation 
assigned, and subsequently perfected an appeal.

In a June 2004 rating decision, the RO increased the 
evaluation for residuals of lung cancer to 30 percent, 
effective from March 26, 2003.

In October 2005, a central office hearing was held.  A 
transcript of the hearing is associated with the claims 
folder and has been reviewed.  During the hearing, the 
veteran submitted a private medical statement along with a 
waiver of initial RO consideration, which covered that 
evidence and any subsequent evidence submitted directly to 
the Board within 60 days.  In the following month, the 
veteran forwarded additional medical evidence to the Board.  

During the course of the veteran's appeal, he indicated that 
he is unable to work due to his service-connected pulmonary 
disability, and submitted an October 2005 statement by his 
private physician, Dr. Kolupoti, in support of his 
contention.  The veteran's statements could be construed as a 
claim for total disability rating for compensation based on 
individual unemployability, thus, such matter is referred to 
the RO for any action deemed appropriate.

The issue of entitlement to an evaluation in excess of 30 
percent for residuals of lung cancer, status-post right 
lobectomy for the period beginning on March 26, 2003 is 
remanded to the RO via the Appeals Management Center in 
Washington, DC, and is addressed at the end of this decision.  
VA will notify you if further action is required on your 
part.


FINDINGS OF FACT

1.  In August 1995, the veteran underwent a right upper 
lobectomy.  

2.  In a March 1996 rating decision, the RO granted service 
connection for residuals of lung cancer, secondary to Agent 
Orange exposure, assigning a 100 percent evaluation, 
effective from July 21, 1995.

3.  In an April 1999 rating decision, the RO reduced the 
disability evaluation for the veteran's residuals of lung 
cancer from 100 percent to 10 percent, effective from July 1, 
1999 on the basis that there was no evidence of local 
recurrence or metastasis.  

4.  For the period from July 1, 1999 to March 25, 2003, there 
was no evidence of FEV-1 of 56 to 70 percent predicted, FEV-
1/FVC of 56 to 70-percent predicted, or; DLCO (SB) of 56 to 
65-percent predicted.  


CONCLUSION OF LAW

For the period from July 1, 1999 to March 25, 2003, the 
criteria for an evaluation in excess of 10 percent for 
residuals of lung cancer, status post right lobectomy, are 
not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.97, 
Diagnostic Codes 6819, 6844 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, (codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 
5107, 5126 (West 2002)), imposes obligations on VA in terms 
of its duty to notify and assist claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2005); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim. 

The Court has addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VCAA duty-to-notify (38 U.S.C.A. 
§ 5103(a)).  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).  

Considering the decisions of the Court in Pelegrini and 
Mayfield, the Board finds that the VCAA notice requirements 
have been satisfied by virtue of a letter sent to the veteran 
in October 2003, which essentially informed the veteran of 
the provisions of the VCAA.  More specifically, that letter 
notified the veteran that VA would make reasonable efforts to 
help him obtain necessary evidence with regard to his appeal, 
but that he had to provide enough information so that VA 
could request the relevant records.  The letter listed the 
evidence already received with regard to this appeal.  
Finally, the Board notes that the RO's October 2003 VCAA 
letter also notified the veteran of his opportunity to submit 
additional evidence to support his appeal, as he was told to 
inform the VA of any additional pertinent evidence or 
information he had pertinent to his claim.  The veteran has 
not alleged that he has any evidence in his possession that 
is needed for a full and fair adjudication of this claim.

In addition, the RO issued a detailed SOC in February 2000, 
as well as a supplemental statement of the case (SSOC) in 
June 2004, in which the veteran and his representative were 
advised of all the pertinent laws and regulations regarding 
his increased rating claim for residuals of lung cancer.  
Thus, the Board believes that appropriate notice has been 
given in this case.  Additionally, the Board notes that a 
substantial body of evidence was developed with respect to 
the veteran's claim, and that the SOC and SSOC issued by the 
RO clarified why this particular claim was being denied, and 
of the evidence that was lacking.  The veteran responded to 
the RO's communications with additional evidence and 
argument, thus curing (or rendering harmless) any previous 
omissions.  Further, the claims folder reflects that the June 
2004 SSOC contained the pertinent language from the new duty-
to-assist regulation codified at 38 C.F.R. § 3.159 (2005).  
See Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).  
Thus, to the extent that the letter notifying him of the VCAA 
may not have technically informed the veteran of each element 
of the VCAA, the veteran was nonetheless properly notified of 
all the provisions of the VCAA by the June 2004 SSOC.  For 
these reasons, the Board concludes that the notifications 
received by the veteran adequately complied with the VCAA and 
subsequent interpretive authority, and that he has not been 
prejudiced in any way by the notice and assistance provided 
by the RO.  See Bernard v. Brown, 4 Vet. App. 384, 393-94 
(1993); VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  

The Board is mindful that, in concluding that the VCAA notice 
requirements have been satisfied, the Board has relied on 
communications other than the RO's formal VCAA notice letter 
to the veteran.  However, at bottom, what the VCAA seeks to 
achieve is to give the veteran notice of the elements 
outlined above.  Once that has been done-irrespective of 
whether it has been done by way of a single notice letter, or 
via more than one communication-the essential purposes of the 
VCAA have been satisfied.  Here, the Board finds that, 
because each of the four content requirements of a VCAA 
notice has been met, any error in not providing a single 
notice to the appellant covering all content requirements was 
harmless.  See, e.g., 38 C.F.R. § 20.1102 (2005); Mayfield, 
supra.  The veteran has not claimed that VA has failed to 
comply with the notice requirements of the VCAA.

The Board also notes that the Court's decision in Pelegrini 
II, held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the 
initial unfavorable AOJ decision that is the basis of this 
appeal was rendered prior to enactment of the VCAA.  
Nevertheless, the Board finds that any defect with respect to 
the timing of the VCAA notice requirement was harmless error.  
See Mayfield, supra.  Although notice was provided to the 
veteran after the first adjudication of the claim, the 
veteran has not been prejudiced thereby.  The content of such 
notice fully complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b), regarding VA's duty to 
notify.  Not only has the veteran been provided with every 
opportunity to submit evidence and argument in support of his 
claim and to respond to VA notices, but the actions taken by 
VA have essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim.  It appears that all 
obtainable evidence identified by the veteran relative to his 
claim has been obtained and associated with the claims 
folder, and that neither he or his representative has 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of this appeal.  

Accordingly, the Board finds that VA has satisfied its duty 
to assist the veteran in apprising him as to the evidence 
needed, and in obtaining evidence pertaining to his claim, 
under both former law and the VCAA.  The Board, therefore, 
finds that no useful purpose would be served in remanding 
this matter for more development.  Such a remand would result 
in unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the appellant.  The Court has 
held that such remands are to be avoided.  See Winters v. 
West, 12 Vet. App. 203 (1999) (en banc), vacated on other 
grounds sub nom. Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 
2000); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In fact, the 
Court has stated, "The VCAA is a reason to remand many, many 
claims, but it is not an excuse to remand all claims."  
Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc).

Records from the Social Security Administration (SSA) are not 
of record.  Such records were requested, and in October 2003, 
SSA indicated that after an exhaustive and comprehensive 
search, it was unable to locate the requested records.  Thus, 
the Board finds that additional attempts to secure such 
records would be futile.

The claims folder contains service medical records, VA 
treatment records from the medical facility in Northport, New 
York, as well as pertinent private medical evidence from Dr. 
Rubenstein, Dr. Kolupoti, Central Suffolk Hospital, and 
Caremax Surgical.  The RO afforded the veteran VA respiratory 
examinations and, as noted above, the veteran was afforded a 
personal hearing in October 2005.  The veteran has not 
indicated that he has any additional evidence to submit.  
Accordingly, the Board finds that VA has satisfied its duty 
to notify and to assist pursuant to the VCAA.  See 38 
U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. § 3.159(b) 
(2005); Pelegrini II, supra; Quartuccio v.Principi, 16 Vet. 
App. 183 (2002).  

Increased Evaluation Claim

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R. Part 4.  Disability ratings are intended to 
compensate impairment in earning capacity due to a service-
connected disorder.  38 U.S.C.A. § 1155 (West 2002).  
Evaluation of a service-connected disorder requires a review 
of the veteran's entire medical history regarding that 
disorder.  38 C.F.R. §§ 4.1, 4.2 (2005); Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  When a reasonable doubt 
arises regarding the degree of disability, such doubt will be 
resolved in favor of the claimant.  38C.F.R. § 4.3 (2005).  
If there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned. 38 C.F.R. § 4.7 (2005).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2 (2005), the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).

In this case, the veteran underwent a lobectomy due to 
adenocarcinoma of the right lung in August 1995.  The RO 
granted a 100 percent evaluation, effective July 21, 1995 for 
active malignancy, pursuant to Diagnostic Code 6819.  Under 
the criteria in effect at the time of the grant of the 100 
percent assignment, an examination was required two years 
following any chemotherapy or similar treatment.  Diagnostic 
Code 6819 (1996).  However, effective October 7, 1996, the 
criteria for rating respiratory disorders were amended.  The 
VA General Counsel has held that where a law or regulation 
changes during the pendency of a claim for increased rating, 
the Board should first determine whether application of the 
revised version would produce retroactive results.  In 
particular, a new rule may not extinguish any rights or 
benefits the claimant had prior to enactment of the new rule.  
VAOPGCPREC 7-2003 (Nov. 19, 2003).  However, if the revised 
version of the regulation is more favorable, the 
implementation of that regulation under 38 U.S.C.A. § 
5110(g), can be no earlier than the effective date of that 
change.  The VA can apply only the earlier version of the 
regulation for the period prior to the effective date of the 
change.

In the June 1998 rating decision and the February 2000 SOC, 
the veteran was provided notice of the amended regulations 
and given a 60-day opportunity to submit additional evidence 
or argument.  38 C.F.R. § 20.903(c).  The veteran has not 
responded with additional evidence.  Therefore, there is no 
prejudice to the veteran by this Board decision.  See Bernard 
v. Brown, 4 Vet. App. 384 (1993).

Under the revised Diagnostic Code 6819, a 100 percent 
evaluation was still warranted for active malignancy, but six 
months after the discontinuance of chemotherapy or similar 
treatment, the appropriate disability rating is to be 
determined by mandatory VA examination.  The veteran's 100 
percent evaluation remained in effect from July 21, 1995 to 
July 1, 1999.  The Board acknowledges the veteran's 
contention to the effect that he should have been granted the 
100 percent evaluation for five years since there is 
reportedly a five year remission waiting period in the 
medical profession before claiming that a malignancy does not 
exist (see veteran's VA Form-9 and Dr. Rubenstein's August 
1998 statement).  Nevertheless, the Board is bound by VA 
regulations which only provide a 100 percent evaluation 
during a period of active malignancy.  The veteran's 100 
percent evaluation remained in effect, well beyond the 
allotted six month period required under the current 
Diagnostic Code 6819.  (There was no evidence of a recurrence 
or metastasis, and no evidence of subsequent chemotherapy or 
similar treatment following the veteran's 1995 lobectomy).  

Since the reduction in this case was based on the rating 
criteria pertaining to the respiratory system, rather than a 
finding of material improvement of the disability, the 
regulatory provisions pertaining to stabilization of 
disability evaluations, as set forth in 38 C.F.R. § 3.344, do 
not apply in this case.  Thus, the veteran's service-
connected lung disability is to be rated based on any 
residuals.  

Under the revised Diagnostic Code 6819, post-surgical 
residuals of lobectomy are rated under the General Rating 
Formula for Restrictive Lung Disease.  38 C.F.R. §§ 4.96, 
4.97, Diagnostic Code 6844 (2005).  Pursuant to such code, a 
30 percent evaluation is contemplated for FEV-1 of 56 to 70 
percent predicted, FEV-1/FVC of 56 to 70-percent predicted, 
or; DLCO (SB) of 56 to 65-percent predicted.  A 60 percent 
evaluation is warranted where there is FEV-1 of 40 to 55-
percent predicted, or; FEV-1/FVC of 40 to 55 percent, or; 
DLCO(SB) of 40 to 55 percent predicted, or; maximum oxygen 
consumption of 15 to 20 ml/kg/min (with cardiorespiratory 
limit).  A 100 percent evaluation is warranted when there is 
a FEV-1 of less than 40 percent of predicted value, or; FEV-
1/FVC of less than 40 percent, or; DLCO(SB) of less than 40-
percent predicted, or; maximum exercise capacity of less than 
15 ml/kg/min oxygen consumption (with cardiac or respiratory 
limitation), or; cor pulmonale (right heart failure), or; 
right ventricular hypertrophy, or; right ventricular 
hypertrophy, or; pulmonary hypertension (shown by echo or 
cardiac catheterization), or; episode(s) of acute respiratory 
failure, or; requirement of outpatient oxygen therapy.  See 
38 C.F.R. § 4.97 (2005).

Supplementary information published with the promulgation of 
the amended rating criteria notes that The American Lung 
Association/American Thoracic Society Component Committee on 
Disability Criteria recommends testing for pulmonary function 
after optimum therapy and suggests that post-bronchodilator 
findings are the standard basis of comparison of pulmonary 
function.  See 61 Fed. Reg. 46,723 (Sept. 5, 1996).  

On review, the Board finds that for the period from July 1, 
1999 to March 25, 2003, an evaluation in excess of 10 percent 
for residuals of lung cancer, status-post right lobectomy, is 
not warranted.  On February 1998 pulmonary function test 
(PFT), the veteran's FEV-1 was 84 percent; FEV-1/FVC was 77 
percent; and DLCO was 87 percent.  On October 1998 PFT, FEV-1 
was 74 percent, and FEV-1/FVC was 92 percent.  Thus, the 
evidence fails to show a FEV-1 of 56 to 70 percent predicted, 
FEV-1/FVC of 56 to 70-percent predicted, or; DLCO (SB) of 56 
to 65-percent predicted.  Accordingly, an evaluation higher 
than 10 percent is not warranted from July 1, 1999 to March 
25, 2003.  

On March 2000 VA examination, the veteran complained of a 
mild, dry cough, and shortness of breath.  No PFTs were 
conducted in conjunction with the examination.  

According to a July 2001 hospital discharge summary report, 
pertinent diagnoses included chronic obstructive pulmonary 
disease, and non-specific septicemia, viral prodrome.  

According to the veteran's VA Form 9, he asserted that his 
history of tuberculosis should be considered when evaluating 
his residuals of lung cancer.  However, the veteran is in 
receipt of a separate noncompensable evaluation for 
tuberculosis.  

As shown above, and as required by Schafrath, the Board has 
considered all potentially applicable provisions of 38 C.F.R. 
Parts 3 and 4, whether or not the veteran has raised them.  
In this case, the Board finds no provision upon which to 
assign higher ratings.

The preponderance of the evidence is against the veteran's 
increased rating claim for his service-connected residuals of 
lung cancer.  As such, there is not an approximate balance of 
positive and negative evidence regarding the merits of the 
veteran's claim that would give rise to a reasonable doubt in 
favor of the appellant; the benefit-of-the-doubt rule is not 
applicable, and the appeal is denied.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 54-56 (1990).



ORDER

For the period from July 1, 1999 to March 25, 2003, 
entitlement to an evaluation in excess of 10 percent for 
residuals of lung cancer, status-post right lobectomy, is 
denied.

REMAND

On March 26, 2003 consultation, results from the February 
2003 PFT were discussed.  The veteran's pre-bronchodilator 
FEV-1 was 68 percent, and FEV-1/FVC was 68 percent, with no 
significant response to inhaled bronchodilator.  However, 
testing at that time did not extend to findings of DLCO(SB) 
or maximum oxygen consumption.  The veteran's private 
physician has suggested that the veteran is severely impaired 
due to his lung cancer residuals.  

In this case, the veteran is entitled to a VA examination to 
determine the current status of his lung cancer residuals, 
including current findings related to DLCO(SB) or maximum 
oxygen consumption.

Accordingly, the case is REMANDED for the following action:

1.  The RO should make arrangements with 
the appropriate VA medical facility for 
the veteran to be afforded a VA pulmonary 
examination to determine the extent of his 
service-connected residuals of lung 
cancer.  All appropriate testing should be 
done, including pulmonary function tests 
and current findings related to DLCO(SB) 
or maximum oxygen consumption.  The 
veteran's claims folder should be 
available for review in conjunction with 
the examination, and all findings, and the 
reasons and bases therefore, should be set 
forth in a clear and logical manner on the 
examination report. 

2.  Upon completion of the above requested 
development, the RO should readjudicate 
the claim of entitlement to an evaluation 
in excess of 30 percent for residuals of 
lung cancer, status-post right lobectomy 
for the period beginning on March 26, 
2003.  All applicable laws and regulations 
should be considered.  If the benefit 
sought on appeal remains denied, the 
appellant and his representative should be 
provided with a supplemental statement of 
the case (SSOC).  An appropriate period of 
time should be allowed for response.

Thereafter, if appropriate, the case should be returned to 
the Board.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 




action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


